DETAILED ACTION
Amended claims filed 18 December 2020 have been entered. Claims 14-33 remain pending. The amendments have overcome the claim objections and 112(b) rejections of the previous office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slave unit,” of claim 24 and the “one additional motor” of claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18, 20-23, 25, 27-30, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehen (DE 10 2012 020 460; citations are to the provided machine translation of Dehen) .
Regarding claim 14, Dehen discloses a motor (motor 2, par 0045) for a fan (fan, par 0008), a ventilator, a pump or a compressor (compressor 1, par 0044), the motor comprising: integrated motor electronics (integrated control board integrated into motor, par 0058); and at least one sensor unit for pressure or volume flow control (fig 2, air pressure sensors 23-25, par 0048), wherein: the at least one sensor unit includes a pressure sensor (id.); the pressure sensor is configured to determine a pressure via at least one internal pressure hose inside the motor (sensors measure pressure in pipes 6 and 10, said pipes are partially inside housing 5, id.) and at least one external pressure hose outside the motor (portions of pipes 6 and 10 are outside housing 5, id.); and the pressure sensor is configured to feed a signal corresponding to the pressure to a processing unit (signal is sent to switching relay 26, par 0049 or integrated control board, or integrated control, par 0058). 
Regarding claim 15, Dehen discloses the motor according to claim 14, wherein: the at least one internal pressure hose includes two internal pressure hoses inside the motor (fig 2, the portions of pipes 6 and 10 internal to housing 5, par 0048); the at least one external pressure hose includes two external pressure hoses outside the motor (the portions of pipes 6 and 10 outside housing 5, id.); and the pressure sensor is configured to determine a pressure difference between the pressure at a first of the 
Regarding claim 16, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit includes an additional electronic component (integrated control board receives a sensor output control signal, par 0057, 0058). 
Regarding claim 17, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit includes a printed circuit board (integrated control board, par 0057-0058). 
Regarding claim 18, Dehen discloses the motor according to claim 14, wherein the sensor unit includes at least one additional sensor (three air pressure sensors, 23-25, par 0048). 
Regarding claim 20, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit is configured to communicate directly with a motor controller unit (control signal to switching relay 26 which controls the compressor 1, par 0049). 
Regarding claim 21, Dehen discloses the motor according to claim 14, further comprising an external control system configured to provide at least one setpoint value (user can set the speed of the motor, change compressor output, par 0016, 0017; control based on working points derived from characteristic diagrams including room size, par 0019). 
Regarding claim 22, Dehen discloses the motor according to claim 21, wherein the external control system is configured to provide the at least one setpoint value (user sets the operating value, par 0016 line 219) via a bus system (bus is broadly interpreted to include a wired connection to which other wired connections could be made; the controller or switch provided on the compressor would be attached inherently to a wired bus, par 0016, line 257). 
Regarding claim 23, Dehen discloses the motor according to claim 21, wherein the external control system is configured to exchange data with the integrated motor electronics and the at least one 
Regarding claim 25, Dehen discloses the motor according to claim 23, wherein the motor is configured to use a common communication protocol with a uniform protocol set (inherently the motor electronics, display, and sensors must share a communication protocol in order to communicate the control signals and function).
Regarding claim 27, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit is a module (the three pressure sensors 23-25 are depicted as distinct components which are connected to pipes 6 and 10) which is pluggable onto or into the integrated motor electronics (pluggable is being broadly interpreted as the electrical connection to the integrated motor electronics; therefore the three pressure sensors are connected to the motor electronics in order to provide a command signal). 
Regarding claim 28, Dehen discloses the motor according to claim 14, wherein the at least one sensor unit is at least partially integrated into the integrated motor electronics (sensor is electrically integrated, and provides control signal to the controller, par 0016). 
Regarding claim 29, Dehen discloses the motor according to claim 14, wherein the integrated motor electronics are configured to supply energy to the at least one sensor unit (inherently, the sensor receives power in order to send a corresponding control signal, par 0010; since the sensor is a part of the motor electronics, the sensor power supply as a part of the sensor is also a part of the motor electronics). 
Regarding claim 30, Dehen discloses a fan system (fan, par 0008) including at least one motor according to claim 14 (motor 2, par 0015). 
Regarding claim 32, Dehen discloses a method for operating the motor according to claim 14 which is performed by a control algorithm of a microprocessor system (controller, par 0016, line 227), 
Regarding claim 33, Dehen discloses the method according to claim 32, wherein the speed setpoint of the motor is calculated taking into account the predetermined pressure setpoint (detected air pressure, par 0025, line 375-377) and at least one additional setpoint (air volume flow, par 0025 line 374) for at least one additional sensor (anemometer measurement and pressure measurement to control the motor, par 0025, line 371-376). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dehen in view of Samuel (GB 2538217).
Regarding claim 19, Dehen discloses the motor according to claim 18. Dehen does not disclose wherein the at least one additional sensor is configured to provide a measurement value with respect to at least one of temperature, humidity, or air quality. Nevertheless, Dehen is an air drying system and is directed at drying rooms and ensuring the air is of the optimum quality to dry (par 0009, 0016, 0021, 0025). A person of ordinary skill in the art would recognize that air of lower humidity indicates that a room is dry and also that air of lower humidity is more effective at drying than high humidity air. Samuel teaches an impeller motor system with a humidity sensor (abstract). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a humidity sensor as taught by Samuel into Dehen, and thereby monitor the dryness of air in order to determine the dryness of a room and select a drying air flow that accounts for the air’s relative humidity.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dehen in view of Schultz (US 8856413).
Regarding claim 24, Dehen discloses the motor according to claim 23. Dehen does not disclose wherein an interface for data exchange is configured to dynamically address at least one slave unit.  Nevertheless, a second unit is obvious as a duplication of parts. In re Harza, 274 F.2d 669 (CCPA 1960). In this case it would have been obvious to a person of ordinary skill in the art to provide a second fan and motor system in order to increase air flow and thereby decrease drying time.
Schultz teaches a method for dynamic addressing of slave units (abstract). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the dynamic addressing of slave units of Schultz in the multiple fan system of Dehen, in order .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dehen in view of Best (US 2009/0079281).
Regarding claim 26, Dehen discloses the motor according to claim 14. Dehen does not disclose wherein the motor is an electronically commutated motor. 
Best teaches an electrically commutated motor (par 0024). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the details of an electrically commutated motor of Best into the generically described electric motor of Dehen in order to provide the expected result of a rotating electric motor providing rotation to the pump system.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dehen.
Regarding claim 31, Dehen discloses the fan system according to claim 30. Dehen does not disclose further comprising at least one additional motor. Nevertheless, the duplication of parts is obvious as a matter of law. In re Harza, 274 F.2d 669 (CCPA 1960). In this case it would have been obvious to a person of ordinary skill in the art to provide a second fan and motor system in order to increase air flow and thereby decrease drying time.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion











Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746